Citation Nr: 0433485	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  91-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by head and/or facial pains.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected anxiety reaction.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tremor of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1984.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 1989, the RO in pertinent part denied service 
connection for a neurological condition of the left upper 
extremity, a nervous condition, and head pains.  The veteran 
subsequently perfected an appeal of these issues.  A RO 
hearing was held in July 1991 and a transcript of this 
hearing is associated with the claims folder.  In April 1992, 
the Board remanded these issues for further development.

In July 1995, the Board granted service connection for a 
tremor of the left hand and remanded the remaining two issues 
for further development.  In February 1996, the RO 
implemented the grant of service connection for an essential 
tremor of the left hand and assigned a 10 percent evaluation 
effective July 19, 1988.  

In July 1996, the RO granted service connection for anxiety 
reaction and assigned a 10 percent evaluation effective July 
19, 1988.  The veteran disagreed with the assigned evaluation 
and subsequently perfected an appeal of this issue.  

In May 1997, the RO denied an evaluation in excess of 10 
percent for essential tremor of the left hand.  In April 
1998, the Board remanded the issues of service connection for 
a disorder manifested by head and/or facial pains and an 
increased evaluation for anxiety reaction.  The Board also 
requested that the RO issue a statement of the case (SOC) 
regarding entitlement to an increased evaluation for the 
veteran's service-connected left hand disability.  The SOC 
was issued in May 1998 and the veteran subsequently perfected 
an appeal of this issue.  

In November 2000, the veteran perfected an appeal on the 
issue of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  In March 2003, the 
veteran submitted correspondence indicating that he wished to 
withdraw this claim.  Accordingly, this issue is not for 
consideration.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2004).  

A videoconference hearing before the undersigned was held in 
September 2003.  A transcript of that hearing is associated 
with the claims folder.

In various statements, the veteran contends that he should be 
receiving compensation for residuals of a left brachial 
plexus injury, to include left shoulder and left arm pain.  
To the extent the veteran is attempting to reopen a claim for 
service connection, this matter is referred to the RO for the 
appropriate action.

In December 2003, the veteran submitted additional evidence 
along with a waiver of RO jurisdiction.  In August 2004, the 
veteran also submitted additional evidence, but did not 
include a waiver of RO jurisdiction.  Evidence submitted 
includes a copy of DA Form 2496 indicating treatment for a 
possible diagnosis of hyperthyroidism and documents 
indicating service in the Ready Reserve.  This evidence 
essentially duplicates information already of record.  
Therefore, a remand for issuance of a supplemental statement 
of the case (SSOC) is not required.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected anxiety reaction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's claims for service connection for a disability 
manifested by head and/or facial pains and for an increased 
evaluation for a tremor of the left hand.  

2.  The preponderance of the evidence is against a finding 
that the veteran has a current disability of the head and/or 
face that is related to his active military service or events 
therein.

3.  The veteran's service-connected left hand disability is 
manifested by complaints of pain and tremor, approximating no 
more than mild incomplete paralysis of the median nerve.  

4.  The veteran is not frequently hospitalized for his 
service-connected left hand tremor and the objective evidence 
does not show that this disability causes a marked 
interference with employment beyond that contemplated in the 
schedular standards.  


CONCLUSIONS OF LAW

1.  A disability manifested by head and/or facial pain was 
not incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for a tremor of the left hand are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2002, the RO sent the veteran a letter notifying him 
of his rights in the VA claims process.  The veteran was 
advised of the evidence necessary to establish entitlement to 
service-connected compensation benefits and was advised of 
the need for medical evidence showing that his left hand 
tremor had increased in severity.  The letter advised the 
veteran of his and VA's respective obligations with regard to 
obtaining evidence.  Specifically, that VA would make 
reasonable efforts to help the veteran obtain evidence 
necessary to support his claim, but that he must provide 
enough information about the records so that VA could request 
them.  The letter also asked the veteran to advise VA about 
any additional information or evidence that he wanted it to 
try and obtain.
 
The June 1989 SOC, the February 1991 SSOC, the April 1991 
SSOC, the February 1993 SSOC, the September 1993 SSOC, the 
May 1996 SSOC, the July 1996 SSOC, the May 1998 SOC, the 
September 1999 SSOC, the August 2000 SSOC, the May 2001 SSOC, 
the May 2003 SSOC, and the July 2003 SSOC, collectively 
notified the veteran of the laws and regulations pertinent to 
his claim for service connection and for an increased 
evaluation for a left hand tremor.  These documents also 
advised him of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains the veteran's service medical 
records for his period of service from 1980-1984.  The 
veteran submitted information indicating that he had 
subsequent Reserve service.  Pursuant to the April 1992 Board 
remand, the RO requested information regarding all periods of 
active duty and active duty training.  The National Personnel 
Records Center (NPRC) responded in June 1992, indicating no 
additional service and that service medical records were 
previously sent.  The Board acknowledges that the veteran may 
have had inactive duty for training in the Reserves; however, 
it appears that there are no additional service medical 
records.  

Information in the claims folder indicates that the veteran 
is in receipt of Supplemental Security Income (SSI) benefits 
from the Social Security Administration (SSA).  In November 
1996, the RO requested copies of the administrative decision 
and all medical records pertaining to the veteran's 
eligibility for SSA benefits.  Response received in August 
1997 indicates there were no medical records in the wage 
earner's folder.  Consequently, further efforts to obtain 
these records are not necessary.  See 38 C.F.R. § 3.159(c)(2) 
(2004).  

The claims folder contains numerous VA treatment records.  
The veteran reported that he sees Dr. D.D. for his tremors.  
Records were previously requested from this provider in 
November 1997 and a copy of the veteran's initial office 
visit was subsequently received.  In December 2002, the RO 
requested a copy of all available treatment records from Dr. 
D.D.  Response received in March 2003 from Dr. D.D.'s office 
indicates that they no longer have the patient's chart.  
Thereafter, in June 2004, Dr. D.D. sent a copy of a May 2003 
office note.  At the videoconference hearing, the undersigned 
agreed to hold the record open for 30 days to provide the 
veteran an opportunity to submit additional records, 
including a nexus statement, from Dr. D.D.  In December 2003, 
the veteran submitted a MRI report regarding his left 
shoulder.  No additional records were submitted and the 
veteran has not provided authorization for the release of any 
further private medical records.

The veteran was provided VA neurological examinations in 
September 2000 and June 2003.  The veteran contends that his 
recent VA neurological examination was inadequate.  
Specifically, that it did not include any specialized studies 
and was not done at the end of the day or during cold 
weather.  On review, the information in the examination 
reports appears complete and adequate for rating purposes.  
As such, the Board concludes that additional VA examination 
is not required.  

The Board acknowledges that a VA nexus opinion has not been 
obtained regarding the veteran's claim for service connection 
for a disability manifested by head and/or facial pains.  
Notwithstanding, as will be explained below, there is no 
evidence of treatment for head and/or facial pains during 
service and the record does not contain competent evidence 
suggesting that the veteran has a current disability of the 
head and/or face that is related to his active military 
service or events therein.  Consequently, a VA examination is 
not required.  See 38 C.F.R. § 3.159(c)(4) (2004); see 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Service Connection for a Disability Manifested by Head and/or 
Facial Pains

The veteran contends that he is entitled to service 
connection for a disability manifested by head and/or facial 
pains.  At the videoconference hearing, he reported that he 
first noticed pain in his face and on the side of his head in 
1983 when he was undergoing nerve conduction studies (NCS).  
He indicated that he complained of pain radiating beyond the 
boundaries of the test and shooting up into his head and 
face.  Since that time he has been having problems with 
various areas, including his head and face.  

Service medical records indicate that the veteran underwent 
NCS in July 1983.  The NCS were reported as within normal 
limits with no evidence of neuropathy, entrapment, or 
otherwise.  There is no indication that the veteran 
complained of pain in the head and/or face during this 
procedure and service medical records are otherwise negative 
for any such complaints.  On examination for separation in 
August 1984, the veteran's head, face, neck, and scalp, and 
neurologic were determined to be normal on clinical 
evaluation.  No chronic problems or abnormalities of the head 
and/or face were noted.  

A January 1986 VA medical certificate indicates that the 
veteran presented with complaints of pain in the right side 
of the head.  The veteran reported two to three years of 
chronic right-sided headaches, which started while he was in 
the service.  Diagnosis was headache.  On neurological 
examination, cranial nerves II-XII were intact and the motor 
and sensory examinations were normal.  

The veteran underwent a VA neurological examination in May 
1990 for evaluation of his left hand and wrist.  He also 
complained of intermittent stabbing left-sided headaches and 
intermittent stabbing right-sided facial pains.  Impression 
included atypical facial pains of no neurologic significance.  

The veteran was evaluated by a private internist in January 
1993.  He reported episodes of lancinating type pain in the 
right temporal area, which he dated to having some type of 
shock treatment during the service.  The examiner indicated 
that this pain could be a tic douloureux.  

Information from SSA indicates that the veteran described 
pain in the right side of his head for which no underlying 
cause was identified and which could not be objectively 
substantiated.

The veteran was seen by a private neurologist, Dr. D.D., in 
November 1997.  He presented with various complaints, 
including facial pain secondary to a mandibular fracture in 
1988.  On neurological examination, cranial nerves II-XII 
were within normal limits.  The examiner did not provide a 
diagnosis related to the head and/or face and the diagnostic 
impression included malingering and drug-seeking behavior.  

The veteran underwent VA neurological examinations in 
September 2000 and June 2003, both of which were negative for 
obvious neurological defect.  

The veteran was evaluated by Dr. D.D. in May 2003.  He again 
reported various complaints, including pain in the right 
cranium that comes and goes.  On neurological examination, 
the cranial nerves II-XII were within normal limits.  No 
diagnosis was provided regarding the head and/or face.  The 
examiner indicated that the cranium pain sounded vascular in 
nature.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

On review, the Board concludes that service connection is not 
warranted.  First, there is no evidence of a disease or 
injury during service.  As discussed, service medical records 
are negative for any complaints or treatment for head and/or 
facial pain, and while the record indicates the veteran 
underwent NCS during service, there is no indication that he 
suffered an injury at that time.  

Second, it is questionable whether the veteran has a 
currently diagnosed disability of the head and/or face.  The 
record does contain diagnoses of headache and of a possible 
tic douloureux.  The Board acknowledges the veteran's 
complaints of head and facial pain; however, pain alone is 
not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

Even assuming, without conceding, that there is evidence of a 
current disability of the head and/or face, service 
connection would still not be warranted because the record 
does not contain competent medical evidence relating such 
disability to the veteran's active military service or events 
therein.  

The veteran contends that he suffers head and/or facial pain 
as a result of NCS conducted during his active service.  The 
veteran, however, is not competent to provide an opinion as 
to the etiology of his claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
the veteran's testimony that his private physician has 
related his complaints of head and facial pain to service.  
The veteran reported that when he told the doctor about the 
electrical test, the doctor stated that "they did more 
damage to you than they did good."  Despite holding the 
record open for a nexus opinion, this information has not 
been received.  

As the preponderance of the evidence is against the claim for 
service connection for a disability manifested by head and/or 
facial pain, the reasonable doubt doctrine is not for 
application and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Increased Evaluation for Service-Connected Tremor of the Left 
Hand

In May 1997, the RO denied the veteran's claim for an 
increased evaluation for a left hand tremor and the veteran 
subsequently perfected this appeal.  The veteran contends 
that the currently assigned evaluation does not adequately 
reflect the severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO evaluated the veteran's disability pursuant to 
Diagnostic Code 8515, which contemplates impairment of the 
median nerve.  Where an unlisted condition is encountered, it 
is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2004).  On review, the 
Board agrees that the impairment associated with the 
veteran's left hand tremor is appropriately considered under 
the rating schedule for neurological conditions.  See 
38 C.F.R. § 4.124a (2004). 

Under Diagnostic Code 8515, a 60 percent evaluation is 
warranted for complete paralysis of the median nerve of the 
minor extremity with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angle to palm; flexion of wrist weakened; and 
pain with trophic disturbances.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2004).  Incomplete paralysis of the 
median nerve of the minor extremity is evaluated as follows: 
severe (40 percent); moderate (20 percent); and mild (10 
percent).  Id.  

The words "mild," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).

In November 1997, the veteran was evaluated by Dr. D.D.  He 
reported loss of use of his left upper extremity.  On 
physical examination, there was no clubbing, cyanosis, or 
edema of the extremities.  Motor was 5/5 throughout with 2+ 
symmetric deep tendon reflexes.  Sensory examination and 
cerebellar testing was intact.  

The veteran presented to VA in April 1999 with complaints of 
left upper extremity pain.  He stated that the pain was from 
his left shoulder down to his hand and left side.  He takes 
medication with little or no relief.  On physical 
examination, extremities were without edema, and he had full 
range of motion without tenderness.  Motor was 5/5 in all 
four extremities, sensory was intact, and deep tendon 
reflexes were 2+.  

A May 1999 VA medical note indicates that the veteran has 
been bothered by left upper extremity pain.  On neurological 
examination, there was no wrist drop or loss of finger 
extension.  

The veteran underwent a VA neurological examination in 
September 2000.  He reported that he has had a tremor in his 
left hand since he was in the military.  The tremor is 
present all of the time and never goes away.  It involves 
either his left thumb or his entire left hand.  

On physical examination, the veteran had a minor twitch of 
the left thumb that was present only when he paid attention 
to it.  When he was distracted with something else, the 
twitch went away.  When he holds a cup of coffee in his hand, 
there was no tremor.  The twitch could be stopped by asking 
the veteran to perform a movement with his hand.  He reported 
that since it was raining he was particularly sensitive on 
the left side and resisted any formal examination of muscle 
strength or sensation.  There was no muscle atrophy, no 
apparent weakness, and no reflex changes.  Sensory 
examination was not performed.  

The examiner discussed with the veteran that an 
electromyogram might shed additional light.  The veteran 
reported that he would rather not have that since he has 
already had those tests done.  Impression was that there was 
a twitch of the left thumb, but no obvious tremor present 
anywhere.  The examiner further stated that there was no 
obvious neurologic defect on examination.  

The veteran was evaluated by Dr. D.D. in May 2003.  He 
reported hypesthesias and dysesthesias up and down the left 
upper extremity, tremors in the left hand, and 
hypersensitivity on the left side of his body.  On physical 
examination, there was no clubbing, cyanosis, or edema of the 
extremities.  Motor was 5/5 throughout and deep tendon 
reflexes were 2+.  There were spotty areas of 
dysesthesias/paresthesias in the left upper extremity with 
visible tremor in the left hand, non-Parkinsonian in nature.  
Cerebellar testing was intact.  Various tests, including NCS, 
were ordered.  

The veteran most recently underwent a VA neurological 
examination in June 2003.  On examination, he had pain when 
the skin of the left upper extremity was touched.  Strength 
was normal.  Strength in the left upper extremity was less 
than on the right due to the fact that the veteran is right-
handed.  There was no tremor intentional or otherwise.  At 
the end he exhibited a brief regular tremor.  The examiner 
indicated that this was peculiar and not the typical tremor 
seen in neurology.  In the examiner's opinion, the tremor was 
due to functional overlay.  The veteran had normal sensation, 
normal coordination, and normal deep tendon reflexes.  There 
were no long track findings.  The examiner further indicated 
that this was not a brachial plexopathy and that there was no 
evidence of a bona fide neurological dysfunction.  A 
September 2003 note indicates that the neurological examiner 
had the opportunity to review the veteran's claims folder 
during the examination.  

In summary, the veteran complains of pain and functional 
impairment due to his left hand tremor.  Information in the 
claims folder indicates that the veteran is right handed and 
therefore, the left hand is considered his minor extremity.  
On review, the tremor in the veteran's left hand has been 
variously described as a minor twitch of the left thumb, a 
visible tremor, and a brief regular tremor due to functional 
overlay.  Motor strength, and deep tendon reflexes have been 
consistently reported as within normal limits.  Sensory is 
reported as being intact.  There is no objective evidence of 
loss of use resulting from the veteran's hand tremor.  Recent 
VA examinations noted no obvious neurological defect.  

Considering the medical evidence of record, the Board 
concludes that the symptoms associated with the veteran's 
service-connected left hand tremor approximate no more than 
mild incomplete paralysis and therefore, an evaluation in 
excess of 10 percent is not warranted.  

The Board acknowledges the veteran's contentions that his 
disability is underrated.  Specifically, that he should be 
compensated for nerve damage to the left upper extremities 
related to a left brachial plexus injury.  The veteran 
originally claimed service connection for a neurological 
condition of the left upper extremity due to injury to the 
left brachial plexus; however, service connection was granted 
only for the left hand tremor.  Consequently, objective 
findings related to the veteran's left arm and shoulder are 
not for consideration in the evaluation of this service-
connected disability.  

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for a left hand tremor, the 
doctrine of reasonable doubt is not for application and the 
claim is denied.  See 38 C.F.R. § 4.3 (2004).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left hand tremor and there is no indication that this 
disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96 
(1996).


ORDER

Service connection for a disability manifested by head and/or 
facial pains is denied.  

An evaluation in excess of 10 percent for a tremor of the 
left hand is denied.


REMAND

The veteran was originally granted service connection for 
anxiety reaction in July 1996 and assigned a 10 percent 
evaluation effective July 19, 1988.  The veteran submitted a 
notice of disagreement with the assigned evaluation in 
November 1996 and subsequently perfected an appeal of this 
issue.  

As the veteran appealed the initial assignment of a 
disability rating, the Board must consider not only whether 
he is currently entitled to an increased rating for this 
disability, but also whether or not he was entitled to an 
increased disability rating at any time since the effective 
date of the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Thus, the appeal period 
for consideration is from the effective date of the grant of 
service connection, July 19, 1988, to the present.

Information contained in the claims folder suggests that the 
veteran underwent VA psychological testing on April 20, 1999 
and May 4, 1999, and that he had a psychological examination 
on April 20, 1999.  On review, the results of any April or 
May 1999 psychological testing and/or associated examination 
report are not contained in the claims folder.  Consequently, 
the RO should make efforts to obtain these records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made).  

During the course of this appeal, the veteran has undergone 
numerous VA psychological and psychiatric examinations, 
including several panel examinations.  Since 1988 the veteran 
has been variously diagnosed with clinical and personality 
disorders.  Notwithstanding, the veteran is service-connected 
for anxiety reaction and should only be compensated for the 
impairment of earning capacity caused by that disorder.  See 
38 U.S.C.A. § 1155 (West 2002).  On review of the record, the 
Board is unable to differentiate the symptoms associated with 
the veteran's service-connected psychiatric disability 
(anxiety reaction) versus other mental and/or physical 
disabilities.  The Board cannot render an informed decision 
concerning the level of disability caused by the veteran's 
service-connected anxiety reaction in the absence of specific 
medical information regarding coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  Consequently, the Board finds that 
further medical opinion is warranted.  See 38 U.S.C.A. § 
5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim). 

Accordingly, this case is REMANDED as follows:

1.  The RO should request all records 
associated with psychological testing 
and/or evaluation on or about April 20, 
1999 and May 4, 1999 from the Dorn VA 
medical center (VAMC).  A negative 
response is requested if these records do 
not exist or are no longer available.  

2.  Thereafter, the RO should forward the 
veteran's claims folder to a VA 
psychiatric examiner for review.  
Additional examination of the veteran is 
not required as the Board is seeking an 
opinion based on a historical review of 
the record.  

The examiner is requested to review the 
claims folder, paying particular 
attention to the psychiatric and 
psychological examination reports of 
record, and to the extent possible, 
comment on the level of occupational and 
social impairment resulting solely from 
the veteran's service-connected anxiety 
reaction for the period from 1988 to the 
present.  Identification of the symptoms 
attributable to the veteran's service-
connected anxiety reaction versus 
symptoms attributable to non service-
connected disabilities would be helpful.  

All findings and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner.  If the examiner is 
unable to give the requested opinion, the 
reason for the inability to give the 
opinion should be stated.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an initial evaluation 
greater than 10 percent for service-
connected anxiety reaction.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



